IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

HOWARD C. HICKEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-255

MICHAEL D. CREWS,
Secretary, Florida Department of
Corrections,

     Appellee.
_____________________________/

Opinion filed September 18, 2014.

An appeal from the Circuit Court for Lafayette County.
Darren K. Jackson, Judge.

Howard C. Hickey, pro se, Appellant.

Jennifer Parker, General Counsel, Department of Corrections, Tallahassee; Pamela
Jo Bondi, Attorney General, Samuel B. Steinberg and Jay Kubica, Assistant
Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.
                             1